The petitioner in this matter in which the papers have been impounded appeals, pursuant to S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial of relief by a single justice of this court. A judge in the District Court had denied a motion by the petitioner to continue a care and protection proceeding until his counsel had received and reviewed the transcript of a criminal trial in which the petitioner had been a defendant, and until his sister and her family had “reestablished contact and a relationship with the children.”
We treat that ruling as interlocutory for purposes of rule 2:21 (1), and now consider whether the petitioner has, as rule 2:21 (2) requires, “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” The petitioner contends in his appeal from the denial of relief by the single justice that his right to the effective assistance of counsel at trial would be impaired if his counsel did not have access to the transcript. The petitioner’s attorney stated in an affidavit that “the testimony elicited at the criminal trial would be relevant and material.” Without denigrating the role of counsel, we conclude that the petitioner’s generalized statement about the need for the transcript, without any apparent attempt to identify the nature or sources of the material which he believes could be helpful, does not meet the requirement of rule 2:21 (2).1

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.

We do not require that the petitioner be so specific that he would need the unavailable transcript in order to comply.